IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00425-CV

                  IN THE MATTER OF L.M.O., A JUVENILE



                       From the County Court at Law No. 1
                             Johnson County, Texas
                              Trial Court No. J05419


                           MEMORANDUM OPINION


       In three issues, appellant, L.M.O., a juvenile, challenges the jury’s finding that he

engaged in delinquent conduct. We affirm.

                                    I.     BACKGROUND

       In its original adjudication petition, the State alleged that appellant engaged in

delinquent conduct—specifically, burglary of a motor vehicle, engaging in organized

criminal activity, and evading arrest. The charged offenses in this case occurred on or

about March 11, 2013, and stemmed from, among other things, the burglary of Trenna

Stafford’s motor vehicle and appellant’s subsequent attempts to evade arrest. At the

time of the alleged incident, appellant was fifteen years old.
        The case proceeded to trial before a jury.      Appellant pleaded “true” to the

evading-arrest allegation. At the conclusion of the evidence, the jury determined that

disposition should be made on the allegation made in the State’s adjudication petition.

Thereafter, the trial court signed an adjudication order, stating that appellant engaged

in delinquent conduct within the meaning of section 51.03 of the Texas Family Code.

See generally TEX. FAM. CODE ANN. § 51.03 (West 2014).             A disposition hearing

immediately followed. In its order of disposition, the trial court noted that appellant is

in need of rehabilitation. To that end, the trial court placed appellant on probation for a

period of twelve months and ordered that appellant pay probation fees, complete 120

hours of community service, and successfully complete individual counseling, family

counseling, drug and alcohol counseling, and the Youth Advocate Program.                 In

addition, as a condition of appellant’s probation, the trial court also ordered appellant’s

parents to attend parent orientation. The trial court certified appellant’s right of appeal,

and this appeal followed.

                      II.   ENGAGING IN ORGANIZED CRIMINAL ACTIVITY

        In his first and third issues, appellant challenges the State’s allegation that he

engaged in organized criminal activity.        Specifically, in his first issue, appellant

contends that the trial court erred in denying his motion for a directed verdict because

the record contains no evidence or testimony indicating that he “planned or

collaborated . . . or otherwise ‘conspired to commit’ criminal activities beyond the

conclusion of one single event consisting of [his] burglary or attempted burglary of a

single vehicle.” In his third issue, appellant contends that the burglaries on the night in

In the Matter of L.M.O.                                                               Page 2
question constituted a single criminal episode, rather than a continuing course of

criminal activity.

A.      Facts

        The record reflects that appellant, A.L., and Vicente Elizalde Jr. were hanging out

drinking and smoking cigarettes on the night in question. After smoking all of the

cigarettes they had, Elizalde suggested that appellant drive to Elizalde’s neighbor’s

house to get more cigarettes. Appellant did not have a driver’s license at the time, and

he had taken the vehicle without his parent’s permission.         Nevertheless, appellant

agreed to take Elizalde and A.L. to the neighbor’s house to get more cigarettes.

According to A.L., Elizalde told A.L. and appellant that he was going to steal some

cigarettes from his neighbor’s vehicle. Elizalde stole two cigarettes from the neighbor’s

vehicle while A.L. and appellant remained in appellant’s parent’s car. The record

reflects that the three friends smoked the two cigarettes that were stolen from the

neighbor’s vehicle. The group then drove around looking for more cigarettes and other

items from other cars.         Appellant drove his parent’s car through Elizalde’s

neighborhood and other neighborhoods looking for more items to steal. Appellant

drove slowly and would stop the car to allow A.L. and Elizalde to enter and steal items

from other vehicles.

        Later that night, appellant allowed Elizalde to drive the car. Though it was dark,

Elizalde drove the car without the headlights turned on, presumably to avoid detection.

Both A.L. and Elizalde testified that, after Elizalde began driving the car, appellant

burglarized several vehicles and removed items from the vehicles. The group then

In the Matter of L.M.O.                                                              Page 3
devised a plan to steal change from vehicles to pay for gasoline for appellant’s parent’s

car. According to A.L., appellant stole coins from ten to fifteen different vehicles,

though appellant admitted to only attempting to burglarize one vehicle. In total, A.L.

estimated that the friends burglarized about forty vehicles. Elizalde stated that they

had burglarized twenty to twenty-five vehicles.

        Thereafter, police caught up with the three friends and began following the

vehicle. Upon noticing that they were being followed, the three friends fled on foot

from police. Eventually, the three friends were arrested.

B.      Motion for Directed Verdict

        We review a challenge to the denial of a motion for directed verdict as a

challenge to the legal sufficiency of the evidence. Williams v. State, 937 S.W.2d 479, 482

(Tex. Crim. App. 1996). The Court of Criminal Appeals has expressed our standard of

review of a sufficiency issue as follows:

        In determining whether the evidence is legally sufficient to support a
        conviction, a reviewing court must consider all of the evidence in the light
        most favorable to the verdict and determine whether, based on that
        evidence and reasonable inferences therefrom, a rational fact finder could
        have found the essential elements of the crime beyond a reasonable doubt.
        Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S. Ct. 2781, 61 L. Ed. 2d 560
        (1979); Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). This
        “familiar standard gives full play to the responsibility of the trier of fact
        fairly to resolve conflicts in the testimony, to weigh the evidence, and to
        draw reasonable inferences from basic facts to ultimate facts.” Jackson, 443
U.S. at 319. “Each fact need not point directly and independently to the
        guilt of the appellant, as long as the cumulative force of all the
        incriminating circumstances is sufficient to support the conviction.”
        Hooper, 214 S.W.3d at 13.

Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011).


In the Matter of L.M.O.                                                                 Page 4
        Our review of "all of the evidence" includes evidence that was properly and

improperly admitted. Conner v. State, 67 S.W.3d 192, 197 (Tex. Crim. App. 2001). And if

the record supports conflicting inferences, we must presume that the factfinder resolved

the conflicts in favor of the prosecution and therefore defer to that determination.

Jackson, 443 U.S. at 326, 99 S. Ct. at 2793.      Furthermore, direct and circumstantial

evidence are treated equally:       “Circumstantial evidence is as probative as direct

evidence in establishing the guilt of an actor, and circumstantial evidence alone can be

sufficient to establish guilt.” Hooper, 214 S.W.3d at 13. Finally, it is well established that

the factfinder is entitled to judge the credibility of the witnesses and can choose to

believe all, some, or none of the testimony presented by the parties. Chambers v. State,

805 S.W.2d 459, 461 (Tex. Crim. App. 1991).

        The sufficiency of the evidence is measured by reference to the elements of the

offense as defined by a hypothetically correct jury charge for the case. Malik v. State, 953
S.W.2d 234, 240 (Tex. Crim. App. 1997). A hypothetically-correct jury charge does four

things: (1) accurately sets out the law; (2) is authorized by the indictment; (3) does not

unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s

theories of liability; and (4) adequately describes the particular offense for which the

defendant was tried. Id.

C.      Elements of the Offense of Engaging in Organized Criminal Activity

        Section 71.02(a)(1) of the Texas Penal Code provides that:

        A person commits an offense if, with the intent to establish, maintain, or
        participate in a combination or in the profits of a combination or as a


In the Matter of L.M.O.                                                                 Page 5
        member of a criminal street gang, the person commits or conspires to
        commit one or more of the following . . . burglary of a motor vehicle . . . .

TEX. PENAL CODE ANN. § 71.02(a)(1) (West Supp. 2013). As used in chapter 71 of the

Texas Penal Code, “[c]ombination” is defined as “three or more persons who

collaborate in carrying on criminal activities . . . .” Id. § 71.01(a) (West 2011). Further,

section 71.01(b) states that:

        “Conspires to commit” means that a person agrees with one or more
        persons that they or one or more of them engage in conduct that would
        constitute the offense and that person and one or more of them perform
        an overt act in pursuance of the agreement. An agreement constituting
        conspiring to commit may be inferred from the acts of the parties.

Id. § 71.01(b).

        Moreover, the Court of Criminal Appeals has noted:

        A person may be guilty of criminal conspiracy by doing nothing more
        than agreeing to participate in the conspiracy, as long as another
        conspirator commits some overt act in furtherance of the conspiracy. But
        to commit the offense of engaging in organized criminal activity, the actor
        must not only agree to participate but must himself perform some overt
        act in pursuance of that agreement. Guilt requires two ingredients: (1)
        intent to participate in a criminal combination, and (2) the defendant’s
        performing some act, not necessarily criminal in itself, in furtherance of
        the agreement.

Barber v. State, 764 S.W.2d 232, 235 (Tex. Crim. App. 1988) (en banc).

D.      An Agreement Among Friends

        Here, the three friends initially set out to procure more cigarettes by burglarizing

other vehicles with the proceeds of the burglaries being placed in the car driven by

appellant. Eventually, the friends burglarized vehicles to obtain money to pay for

gasoline for appellant’s parent’s car.      Though appellant testified that he merely


In the Matter of L.M.O.                                                                 Page 6
attempted to burglarize one vehicle, A.L. testified that appellant burglarized ten to

fifteen vehicles, taking money from those vehicles. Additionally, appellant drove his

parent’s car slowly through Elizalde’s neighborhood and through other neighborhoods

so that A.L. and Elizalde could burglarize vehicles in search of cigarettes and other

items. In other words, the record contained evidence demonstrating that appellant

burglarized several vehicles and engaged in other overt acts—namely, transporting A.L.

and Elizalde in appellant’s parent’s car during the burglaries—that were intended to

further the friends’ implicit agreement.               See TEX. PENAL CODE ANN. § 71.01(b).

Furthermore, the record reflects that appellant and his two friends participated in the

profits from the burglaries, as evidenced by the fact that the friends smoked cigarettes

that were stolen from other vehicles. See id. § 71.02(a)(1).

        Though A.L., Elizalde, and appellant all testified that they did not have an

explicit agreement to burglarize vehicles that night, we conclude that a rational juror

could have inferred from the conduct of A.L., Elizalde, and appellant that the three had

an implicit agreement to burglarize vehicles that evening in search of cigarettes, money,

and other items.1 See TEX. PENAL CODE ANN. §§ 71.01(a)-(b), 71.02(a)(1); see also Jackson,


        1 In any event, appellant cites the Eastland Court of Appeals’ decision in Roberson v. State, 311
S.W.3d 642 (Tex. App.—Eastland 2010, no pet.), to support his contention that the evidence is insufficient
to establish the “combination” element associated with the allegation that he engaged in organized
criminal activity. We find the Roberson case to be distinguishable from the case at bar.

        In Roberson, the Eastland Court of Appeals reversed a conviction for engaging in organized
criminal activity because the State did not proffer sufficient evidence to establish that three or more
persons worked together in a continuing course of criminal activity. See id. at 648-49 (“But multiple
criminal acts, without more, does not establish a combination engaged in organized criminal activity. . . .
While there was considerable evidence establishing Roberson’s guilt of forgery and some evidence
implicating Hall, there was no evidence connecting Baines to a combination working together in a
continuing course of criminal activity. Section 71.01(a) requires proof of three or more persons to

In the Matter of L.M.O.                                                                             Page 7
443 U.S. at 318-19, 99 S. Ct. at 2788-89; Hooper, 214 S.W.3d at 13. Moreover, despite

appellant’s testimony that he only attempted to burglarize one vehicle, A.L. and

Elizalde testified that the friends burglarized between twenty and forty vehicles that

evening and that appellant was an active participant. Therefore, to the extent that the

evidence conflicts, we note that it is within the province of the factfinder—the jury,

here—to resolve any conflicts in the testimony, and we are to defer to the factfinder’s

resolution of such conflicts. See Jackson, 443 U.S. at 326, 99 S. Ct. at 2792-93; see also

Chambers, 805 S.W.2d at 461.            In determining that appellant engaged in organized

criminal activity, the jury resolved any conflicts in the evidence—in particular, the

extent of appellant’s participation with the agreement—against appellant. We therefore

conclude that, based on the aforementioned evidence, a rational juror could have

concluded that appellant performed several overt acts in furtherance of the burglaries of

the vehicles. See TEX. PENAL CODE ANN. §§ 71.01(a)-(b), 71.02(a)(1); Barber, 764 S.W.2d at

235; see also Jackson, 443 U.S. at 318-19, 99 S. Ct. at 2788-89; Hooper, 214 S.W.3d at 13.

E.      A Continuing Course of Criminal Activity

        As stated earlier, section 71.02(a)(1) of the Texas Penal Code provides that a

defendant commits the offense of engaging in organized criminal activity if, with the


establish a combination. The evidence, therefore is legally insufficient to support Roberson’s conviction
for engaging in organized criminal activity.”). Indeed, the evidence in Roberson showed that a third
person to the alleged combination only gave a false name to the arresting officer twice despite having no
active warrants. Id. at 648.

        Roberson differs from the instant case because the evidence in this case supports an inference that
appellant had knowledge of the burglaries committed by A.L. and Elizalde; that appellant committed at
least one burglary himself; and that the stolen property was held in appellant’s parent’s car that appellant
was driving most of the night. In other words, the evidence establishing the “combination” in this case is
much more substantial than that in Roberson. See id.

In the Matter of L.M.O.                                                                              Page 8
intent to establish, maintain, or participate in a combination, he commits or conspires to

commit one or more of the enumerated offenses, including burglary of a motor vehicle.

TEX. PENAL CODE ANN. § 71.02(a)(1). Moreover, a “combination” is defined as three or

more persons who collaborate in carrying on criminal activities. See id. § 71.01(a).

Analyzing the language of sections 71.01(a) and 71.02(a)(2), Texas courts have held that

the State must prove that a defendant intended to participate in a continuous course of

criminal activity to sustain a conviction for engaging in organized criminal activity.

Lashley v. State, 401 S.W.3d 738, 743 (Tex. App.—Houston [14th Dist.] 2013, no pet.)

(citing Nguyen, 1 S.W.3d at 697). “It involves more than the intent to merely commit an

enumerated offense, a plan to commit a single act, or proof of working jointly to commit

a crime—it requires proof of continuity.” Id. (citing Hart v. State, 89 S.W.3d 61, 63-64

(Tex. Crim. App. 2002); Nguyen, 1 S.W.3d at 696-97). “The activities do not have to

individually be criminal offenses to satisfy the statutory requirement, and a single

criminal offense can be sufficient.” Id. (citing Nguyen, 1 S.W.3d at 697; Dowdle v. State,

11 S.W.3d 233, 236 (Tex. Crim. App. 2000). “However, the statute requires proof of

intended continuity, i.e., ‘that appellant intended to establish, maintain, or participate in

a group of three or more, in which the members intend to work together in a continuing

course of criminal activities.’”      Id. (quoting Nguyen, 1 S.W.3d at 697).           “The

combination’s members must be more than temporarily organized to engage in a single

criminal episode.” Id. at 744 (citing Munoz v. State, 29 S.W.3d 205, 208-09 (Tex. App.—

Amarillo 2000, no pet.)). The Lashley Court further notes:



In the Matter of L.M.O.                                                                Page 9
        There must be proof of an intent to participate in a criminal combination
        that extends beyond a single criminal episode, ad hoc effort, or goal,
        regardless of whether multiple laws were broken within the confines of
        that episode or effort. Evidence of multiple criminal violations alone does
        not permit the inference that the members of the group intended to
        continue working together beyond the completion of an episode or
        achievement of a goal. Evidence must be offered that allows a jury to infer
        that the group intended to continue engaging in illegality over a period of
        time.

Id. (internal citations omitted). Additionally, it is worth mentioning that section 3.01 of

the Texas Penal Code defines a “criminal episode” as:

        the commission of two or more offenses, regardless of whether the harm is
        directed toward or inflicted upon more than one person or item of
        property, under the following circumstances:

            (1) the offenses are committed pursuant to the same transaction or
                pursuant to two or more transactions that are connected or
                constitute a common scheme or plan; or

            (2) the offenses are the repeated commission of the same or similar
                offenses.

TEX. PENAL CODE ANN. § 3.01 (West 2011).

        Again, as noted earlier, the friends first agreed to steal cigarettes out of Elizalde’s

neighbor’s vehicle.       To facilitate that action, appellant drove A.L. and Elizalde to

Elizalde’s neighbor’s house. After obtaining and smoking two cigarettes stolen from

the vehicle of Elizalde’s neighbor, the friends decided to continue to burglarize vehicles

for more cigarettes and other items, including designer coin purses and electronics.

Appellant drove A.L. and Elizalde through several neighborhoods in Burleson to

determine which vehicles to burglarize. Later, Elizalde drove the car while A.L. and

appellant burglarized other vehicles. At some point, the friends determined that they


In the Matter of L.M.O.                                                                 Page 10
would also burglarize vehicles for money so that they could fill appellant’s parent’s car

with gasoline.      A.L. testified that the friends burglarized about forty vehicles that

evening. Elizalde noted that the figure was more like twenty to twenty-five.

        We conclude that the actions taken by appellant, A.L., and Elizalde amount to

more than a single criminal episode. See id.; see also Nguyen, 1 S.W.3d at 696-97; Lashley,
401 S.W.3d at 744-45. A rational juror could infer from the testimony that the friends

made an agreement to burglarize numerous vehicles to obtain cigarettes, money, and

other items throughout the night; or, in other words, a rational juror could conclude

that the friends participated in a combination designed to continue engaging in

illegality over a period of time. See Lashley, 401 S.W.3d at 744-45 (citing Munoz, 29
S.W.3d at 210).

        Accordingly, viewing the evidence in the light most favorable to the verdict, we

conclude that the evidence is sufficient to support the jury’s determination that

appellant engaged in organized criminal activity.           See TEX. PENAL CODE ANN. §§

71.01(a)-(b), 71.02(a)(1); see also Jackson, 443 U.S. at 318-19, 99 S. Ct. at 2788-89; Lucio, 351
S.W.3d at 894; Hooper, 214 S.W.3d at 13. And as such, we cannot say that the trial court

erred in denying appellant’s motion for a directed verdict. See Williams, 937 S.W.2d at

482. We overrule appellant’s first and third issues.

                                    III.    THE JURY CHARGE

        In his second issue, appellant complains about language included in the jury

charge. Specifically, appellant asserts that the jury charge included the allegation that



In the Matter of L.M.O.                                                                  Page 11
he burglarized a vehicle owned by Trenna Stafford—an allegation that appellant alleges

was not supported by the evidence.

A.      Applicable Law

        In reviewing a jury-charge issue, an appellate court’s first duty is to determine

whether error exists in the jury charge. Hutch v. State, 922 S.W.2d 166, 170 (Tex. Crim.

App. 1996). If error is found, the appellate court must analyze that error for harm.

Middleton v. State, 125 S.W.3d 450, 453-54 (Tex. Crim. App. 2003). If an error was

properly preserved by objection, reversal will be necessary if the error is not harmless.

Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985). Conversely, if error was

not preserved at trial by a proper objection, a reversal will be granted only if the error

presents egregious harm, meaning appellant did not receive a fair and impartial trial.

Id. To obtain a reversal for jury-charge error, appellant must have suffered actual harm

and not just merely theoretical harm. Sanchez v. State, 376 S.W.3d 767, 775 (Tex. Crim.

App. 2012); Arline v. State, 721 S.W.2d 348, 352 (Tex. Crim. App. 1986).

        Appellant admits that he did not object to the jury charge; thus, he must show

egregious harm. See Almanza, 686 S.W.2d at 171. In examining the record for egregious

harm, we consider the entire jury charge, the state of the evidence, the final arguments

of the parties, and any other relevant information revealed by the record of the trial as a

whole. Olivas v. State, 202 S.W.3d 137, 144 (Tex. Crim. App. 2006). Jury-charge error is

egregiously harmful if it affects the very basis of the case, deprives the defendant of a

valuable right, or vitally affects a defensive theory. Stuhler v. State, 218 S.W.3d 706, 719

(Tex. Crim. App. 2007).

In the Matter of L.M.O.                                                              Page 12
B.      Discussion

        On appeal, appellant complains that the jury charge “was fundamentally

defective because it added a specific scenario to the alleged offense when no such

evidence was provided establishing said described action.”          Specifically, appellant

contends that the evidence establishes that Elizalde, not appellant, burglarized

Stafford’s vehicle.

        Here, the jury charge provided the following:

        Now, if you find from the evidence beyond a reasonable doubt that on or
        about the 11th day of March, 2013, in Johnson County, Texas, that
        [appellant] did, without the effective consent of the owner, Trenna
        Stafford, break into or enter any part of her vehicle with intent to commit
        theft, and committed the said offense with the intent to establish,
        maintain, or participate in a combination or in the profits of a
        combination, then you will find that [appellant] is a child who has
        engaged in delinquent conduct by committing the offense of Engaging in
        Organized Criminal Activity (Burglary of a Vehicle) and so say by your
        verdict; but if you do not so find, or if you have a reasonable doubt
        thereof, you will say by your verdict that [appellant] is not a child who
        has engaged in delinquent conduct.

        The charge also included an instruction on law of the parties, which stated as

follows:

        A person is criminally responsible as a party to an offense if the offense is
        committed by his own conduct, by the conduct of another for which he is
        criminally responsible, or by both.

               A person is criminally responsible for an offense committed by
        another if acting with intent to promote or assist the commission of the
        offense, he solicits, encourages, directs, aids, or attempts to aid the other
        person to commit the offense.

And this language tracks sections 7.01(a) and 7.02(a)(2) of the Texas Penal Code. See

TEX. PENAL CODE ANN. §§ 7.01(a), 7.02(a)(2) (West 2011).

In the Matter of L.M.O.                                                                 Page 13
        With respect to Stafford’s vehicle, the testimony did establish that appellant did

not personally burglarize that vehicle.       However, the evidence did establish that

Elizalde stole a GPS unit out of Stafford’s vehicle without her consent and that police

found inside appellant’s parent’s car the stolen GPS unit with Stafford’s home address

located on the unit’s front screen. And as noted above, we concluded that the evidence

is sufficient to support the jury’s determination that appellant engaged in organized

criminal activity. This conclusion is based on: (1) the implicit agreement between the

friends to burglarize vehicles in search of cigarettes, money, and other items; and (2)

appellant’s performance of several overt acts, including driving his car slowly to assist

Elizalde and A.L. in the burglaries and engaging in at least one burglary himself. Given

this, a rational jury could have found appellant guilty of burglarizing Stafford’s vehicle

as a party or as a member of a chapter 71 combination. See TEX. PENAL CODE ANN. §§

7.01(a), 7.02(a)(2), 71.01(b), 71.02(a)(1); see also Jackson, 443 U.S. at 318-19, 99 S. Ct. at

2788-89; Otto v. State, 95 S.W.3d 282, 284 (Tex. Crim. App. 2003) (“If anything, Barber’s

implication for the law of parties is simply that the elements of engaging in organized

criminal activity render the State’s reliance on the doctrine unnecessary. Because the

‘overt act’ element of organized criminal activity need not be criminal in itself, acts that

suffice for party liability—those that encourage, solicit, direct, aid, or attempt to aid the

commission of the underlying offense—would also satisfy the overt act element of

section 71.02. This does not mean, however, that the law of parties is ‘inapplicable’ in a

prosecution under section 71.02.”); Hooper, 214 S.W.3d at 13; Miller v. State, 83 S.W.3d
308, 313-14 (Tex. App.—Austin 2002, pet. ref’d) (noting that evidence may be deemed

In the Matter of L.M.O.                                                                Page 14
sufficient to sustain a conviction under the law of parties if the evidence shows that the

defendant was physically present at the commission of the offense and encouraged the

commission of the offense either by words or other agreement).

        Moreover, it is particularly noteworthy that section 71.03 of the Texas Penal Code

provides: “It is no defense to prosecution under Section 71.02 that . . . one or more

members of the combination are not criminally responsible for the object offense.” TEX.

PENAL CODE ANN. § 71.03 (West 2011). What this means is that, because the evidence

supports the jury’s determination that appellant engaged in organized criminal activity,

appellant cannot argue that he is not guilty of burglarizing Stafford’s vehicle because

Elizalde actually did it. See id.; see also McLaren v. State, 104 S.W.3d 268, 272 (Tex.

App.—El Paso 2003, no pet.) (op. on remand) (“Counsel argued that McLaren could not

be held responsible for the kidnaping [sic] because he did not personally perform the

abduction. Under the Court of Criminal Appeals’ decision, it is irrelevant whether

McLaren personally performed the abduction. . . . A person who engages in organized

criminal activity by conspiring to commit an offense is guilty of the same level of

offense as the offense that he conspired to commit.” (citing TEX. PENAL CODE ANN. §

71.02(c); Otto, 95 S.W.3d at 284)).

        Therefore, based on the foregoing, we cannot say that appellant was egregiously

harmed by the charge, as presented. See Stuhler, 218 S.W.3d at 719; Olivas, 202 S.W.3d at

144; Almanza, 686 S.W.2d at 171. We overrule appellant’s second issue.




In the Matter of L.M.O.                                                            Page 15
                                    IV.     CONCLUSION

        Having overruled all of appellant’s issues on appeal, we affirm the judgment of

the trial court.



                                               AL SCOGGINS
                                               Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed July 31, 2014
[CV06]




In the Matter of L.M.O.                                                         Page 16